Citation Nr: 0603369	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-19 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for elevated cholesterol.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from December 1974 to 
January 1984. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  

Procedural history

In the April 2003 rating decision, the RO denied service 
connection for high cholesterol.  The veteran filed a timely 
notice of disagreement (NOD), and a  Statement of the Case 
(SOC) was issued in February 2004.  The veteran perfected his 
appeal by way of a statement accepted as a substantive appeal 
that was received in April 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Issue not on appeal

In the April 2003 rating decision, the RO also denied service 
connection for residuals of a brainstem stroke with an 
internuclear ophthalmoplegia and nystagmus.  The veteran 
disagreed with that decision.  In a February 2004 rating 
decision, service connection was granted for residuals of a 
brainstem stroke with an internuclear ophthalmoplegia and 
nystagmus effective March 6, 2003; a noncompensable (zero) 
percent disability rating was assigned.  The veteran has not 
expressed disagreement with the assignment of the effective 
date or the noncompensable rating.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].  
Those matters are therefore not in appellate status.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.

The veteran's service medical records reflect that at an 
April 1983 physical examination, his cholesterol was 223 and 
that at the December 1983 retirement examination his 
cholesterol level was 276.  Post-service medical evidence 
shows an assessment of hyperlipidemia.  

The questions before the Board are whether the veteran's 
elevated cholesterol constitutes a disability and if so, 
whether it is related to the veteran's service.  These 
questions cannot be answered by the Board itself.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].

Under the circumstances here presented, the Board believes 
that a medical opinion is necessary in order to answer these 
questions.

The Board observes that the veteran has been granted a total 
rating based on individual unemployability (TDIU).  It is 
unclear at this juncture what benefit would accrue to the 
veteran if his claim was granted.  Moreover, scarce medical 
and other resources will be used if this appeal goes further.  
The Board is aware that, to its credit, the veteran's service 
organization contacted the veteran in May 2004 in order to 
ascertain if he wished to continue his appeal, and he 
responded that he did.  However, before this appeal proceeds 
further, the Board believes that the veteran should be 
contacted by VA and asked if he wishes to continue.   

This case is therefore REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran in 
order to determine whether, in light of 
grants of service connection for 
residuals of a brainstem stroke, aortic 
valve insufficiency, and hypertension, 
and the grant of TDIU, he wishes to 
continue to pursue his claim for service 
connection for elevated cholesterol.  If 
the veteran responds in the affirmative, 
the VBA should follow the directives in 
paragraphs two and three of this remand.

2.  If the veteran wishes to continue 
with this appeal, VBA must arrange for 
the veteran's medical records to be 
reviewed by an appropriately qualified 
medical professional.  The reviewer 
should determine whether the veteran has 
elevated cholesterol.  Whether or not the 
veteran has elevated cholesterol, the 
reviewer should render an opinion as to 
whether elevated cholesterol is 
considered by the medical profession, in 
and of itself, to be a disability, as 
opposed to a laboratory finding and/or 
risk factor for other diseases  If 
elevated cholesterol is present and is 
considered to constitute a disability, 
the reviewer should provide an opinion as 
to whether such disability is as least as 
likely as not related to the veteran's 
active service.  If the reviewer 
determines that physical examination 
and/or laboratory testing of the veteran 
is needed, such should be scheduled.  A 
report of should be prepared and 
associated with the veteran's VA claims 
folder.

3.  Thereafter, VBA must readjudicate the 
issue on appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

